Case: 21-30706       Document: 00516418277           Page: 1      Date Filed: 08/03/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                              August 3, 2022
                                    No. 21-30706                              Lyle W. Cayce
                                  Summary Calendar                                 Clerk



   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Steve J. Garner,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                               No. 3:90-CR-30017-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Steve Garner, federal prisoner #17799-001, appeals the denial of his
   motion for a sentence reduction per 18 U.S.C. § 3582(c)(1)(A). He contends
   that he demonstrated extraordinary and compelling reasons warranting com-
   passionate release and that the relevant 18 U.S.C. § 3553(a) factors weigh in


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30706        Document: 00516418277        Page: 2   Date Filed: 08/03/2022




                                    No. 21-30706


   favor of a reduced sentence. Although Garner also claims that he received an
   excessive sentence; he received ineffective assistance of counsel; he did not
   receive a fair trial; the victim’s conduct was the cause of his criminal behav-
   ior; and the conditions of his confinement violate the Eighth Amendment,
   those theories were not properly raised in the district court, and we will not
   consider arguments raised for the first time on appeal. See Bower v. Quar-
   terman, 497 F.3d 459, 475 (5th Cir. 2007).
          We review the denial of compassionate release for abuse of discretion.
   United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). A district court
   may modify a sentence, after considering the applicable § 3553(a) factors, if
   “extraordinary and compelling reasons warrant such a reduction.”
   § 3582(c)(1)(A).
          Despite Garner’s assertions to the contrary, the district court properly
   considered the relevant § 3553(a) factors. The court explicitly addressed the
   seriousness of Garner’s offense, his continued disregard for the law, his crim-
   inal history and characteristics, the need to promote respect for the law, and
   the need for specific and general deterrence. Because the court did not rely
   on an impermissible sentencing factor and did not fail to consider a relevant
   factor, it did not abuse its discretion in denying a reduction. See Chambliss,
   948 F.3d at 693.
          The order of denial is AFFIRMED. Garner’s motion for appoint-
   ment of counsel is DENIED.




                                         2